Citation Nr: 1207609	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-01 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a pulmonary disorder.  

5.  Entitlement to service connection for drug dependency.  

6.  Entitlement to service connection for residuals of exposure to lead paint.  

7.  Entitlement to service connection for a neck disorder.  

8.  Entitlement to service connection for arthritis, to include degenerative disorders in the knees.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1971 to February 1973.           

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2002, March 2008, and June 2010 rating decisions from the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Veteran testified during a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The claims file indicates that the Veteran has timely appealed to the Board issues (1) through (4) noted above (service connection claims for hypertension, hearing loss, tinnitus, and a pulmonary disorder).  The Board notes that in January 2011, the Veteran and his representative submitted a private medical statement which addressed the etiology of the claimed disorders.  Upon review of the record, the Board finds VA compensation examination warranted into these claims.  

Moreover, as the Veteran claims that exposure to herbicides led to the development of certain of his disorders, the Board finds inquiry warranted into whether the Veteran actually served in Vietnam.  See 38 C.F.R. § 3.309(e).  "Service in Vietnam" for purposes of applying the herbicide presumption under 38 C.F.R. § 3.309(e) includes service on Vietnam landmass, within inland waters in Vietnam, or in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008).  

The record indicates that the Veteran was offered VA compensation examinations with QTC Medical Services in October 2007, but that he did not appear for the examinations.  See 38 C.F.R. § 3.655.  In May 2008, the Veteran maintained that he received notification of the examination, but that the notice did not specify where the examinations would be conducted.  The Board has reviewed the notification letter sent to the Veteran's address of record in October 2007, and it appears to sufficiently detail the time and place designated for the examination.  Ordinarily, under 38 C.F.R. § 3.655, the Board is directed to decide a service connection claim based on the evidence of record in cases where the Veteran has not appeared for a medical examination.  In this matter, however, the Board finds another attempt warranted, partly based on the volumes of medical and lay evidence that has been added to the record since the Veteran's failure to appear.    

Moreover, the Board finds remand warranted for issues (5) through (8) (service connection claims for drug dependency, residuals of exposure to lead paint, a neck disorder, and arthritis, to include degenerative disorders in the knees).  These issues were adjudicated by the RO in February 2002 and June 2010 rating decisions of record.  The Board finds that the Veteran filed a notice of disagreement (NOD) against each decision, in April 2002 and June 2010 respectively, sufficiently noting his disagreement with the RO's decisions regarding these issues.  But the record does not contain a Statement of the Case (SOC) addressing issues (5) through (8).  38 C.F.R. § 19.29.  See also Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a notice of disagreement is filed, but a SOC has not been issued, the Board must remand the claim so that a SOC may be issued).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be issued a SOC that addresses his claims to service connection for drug dependency, residuals of exposure to lead paint, a neck disorder, and arthritis, to include degenerative disorders in the knees.  All indicated development should be taken in this regard.  The Veteran should be advised of the time period within which to perfect his appeal if he so desires.  38 C.F.R. § 20.302(b) (2011).  Any issue noted here should only be returned to the Board if a timely appeal is perfected.

2.  The RO should attempt to obtain any relevant private or VA treatment records not currently included in the record.  Any such records should then be associated with the claims folder.  

3.  Schedule the Veteran for appropriate VA examinations to determine the etiology, nature, and severity of his claimed hypertension, hearing, and pulmonary disorders.  The claims file and a copy of this remand must be made available to the examiners in conjunction with the requested examinations, and the examiners should indicate that the claims file was reviewed in conjunction with each examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.    

If a current disorder is found, the examiner should then provide an opinion as to whether that disorder is at least as likely as not (probability of 50 percent or greater) related to service.    

Any conclusion reached should be supported by a rationale. 

4.  Thereafter, the issues on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental SOC and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


